DETAILED ACTION

Response to Amendment

	Amendments and response received 06/28/2022 have been entered. Claims 2, 3, 5-9, 11-15 and 17-25 are currently pending in this application. Claims 2, 8, and 14 have been amended and claims 20-25 newly added by this amendment. Claims 4, 10 and 16 have been canceled. Amendments and response are addressed hereinbelow.

Terminal Disclaimer

The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issuing from U.S. Patent 11277530 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 2, 3, 5-9, 11-15 and 17-25 are allowed.

The following is an examiner’s statement of reasons for allowance: The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches displaying a scanned image on a display monitor wherein among the scanned image displayed on the display monitor, a first scanned image is displayed on the display monitor together with information regarding abnormality in a case where the result of the inspection indicates that there is image abnormality, and for a second scanned image, only the second scanned image is displayed, and the first scanned image is a scanned image set as a target of the inspection and the second scanned image is a scanned image set to be excluded from the target of the inspection, wherein the hardware processor is further configured to display the information associated with the result of the inspection on the display monitor.
The closest prior art, Paul R. Austin (US 20110069357 A1), teaches presenting a plurality of documents which automatically generates a plurality of thumbnail images wherein the images have a mark sense area indicating whether to skip over rescanning pages which have no defects. However, the prior art fails to teach a first scanned image is displayed on the display monitor together with information regarding abnormality in a case where a result of the inspection indicates that there is image abnormality, and for a second scanned image, only the second scanned image is displayed, and the first scanned image is a scanned image set as an inspection target and the second scanned image is a scanned image set to be excluded from the inspection target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
July 12, 2022